Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 1 of 24 Page ID #:55




                     EXHIBIT 7
          Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 2 of 24 Page ID #:56

RANDALL BERNARD ALLEN,                                        fi ;._s:f AMt. I\D)f;:1)    co✓� S\.\E E-1
in Propria Persona.                                                                      FILEofDCalifornia
                                                                              Superior court
281 E.Colorado Blvd#2175                                                        County of Los Angeles

Pasadena, California 91102
(909)442-9472
randallallen190@gmail.com

                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA

                                                                           2CX:.TCV3o-r11
RANDALL BERNARD ALLEN
Plaintiff,
                                     ti a_sf A fv\E Nl>t 1)
vs.                                        THE TORT OF OUTRAGE(IIED)
                                          CIVIL RIGHTS COMPLAINT for DAMAGES and
Defendants,                               INJUNCTIVE RELIEF:
County of Los Angeles, for                (l)DEPRIVATION OF CIVIL RIGHTS,42 U.S.C..§1983-
The City of Los Angeles;                  RIGHT TO PRIVACY, 18 U.S.C.,SECTION 241-242;
MICHEL MOORE,LAPD;                        (2)DEPRIVATION OF CIVIL RIGHTS,
ALEX VILLANUEVA,LASD;                     42 U.S.C.§1983- ILLEGAL EXPERIMENTATION­
ERIC GARCET Tl,L.A.Mayor;                  H.R.2977 SPACE PRESERVATION ACT OF 2001;
GALVIN NEWSOM,CA Governor;                 (3)DEPRIVATION OF CIVIL RIGHTS, U.S.C.
Unknown 'DOES 1-10 Inclusive'.             §1983- RACKETEERING.
                                            (4) DEFAMATION(SLANDER,LIBEL).

                                                      DEMAND FOR JURY TRIAL




 --
r·•.,_)
(£:)




                                     Exhibit 7 - Page 49
Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 3 of 24 Page ID #:57
                    JURISDICTION AND VENUE

 (1. This action is brought by Plaintiff RANDALL B. ALLEN("Plaintiff")
 pursuant to 42 U.S.C.§1983.

 (2. This court has jurisdiction under 28 U.S.C.§1343(4) for violations of
 the 1871 Civil Rights Enforcement Act, as amended, including 42
 U.S.C.§1983, and under 28 U.S.C.§1331.

 (3. The acts and omissions complained of were medically discovered
 on June 7, 2019 but violations commenced prior to discovery and
 continue(s). Discovery not limited, violations commenced superseded
 within the Central District of California. Therefore, venue lies in this
 District pursuant to 28 U.S.C.§1391.

 (4. Plaintiff filed a claim in accordance with California Government
 Code §§910et seq., with the City of Los Angeles on January 2, 2020.
 Plaintiff's Claim was rejected on February 18, 2020, and this action is
 timely filed.




                            Exhibit 7 - Page 50
         Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 4 of 24 Page ID #:58
                                    PARTIES

         (5. Plaintiff RANDALL B. ALLEN is a resident of the State of California
         and resided within the jurisdiction of the State of California at the times
         herJin alleged. After settling a civil suit with T he 1 City of Lds Angeles
         and relocating to the State of Tennessee, Plaintiff did return to the
         State of California. He is 50 years old.

         (6. At all times relevant herein, Defendant Michel R. Moore was
         employed by and working on behalf of the Los Angeles Police
         Department as Chief of the Los Angeles Police Department. He does
         reside within the jurisdiction of the State of California. In his capacity
         as the Chief of the Los Angeles Police Department he is responsible
         for the Department's actions, training(s), and programs. Defendant
         Michel R. Moore is sued in his individual and official capacity.

         (7. At all times relevant herein, Defendant Alex Villanueva was
         employed by and working on behalf of the Los Angeles Sheriff's
         Department and resides within the jurisdiction of the State of
         California. In his capacity as the Los Angeles Sheriff, he is responsible
         for the Departments actions, training(s), and programs. Defendant
         Villanueva is sued in his individual and official capacity.

         (8. At all times relevant herein, Defendant Eric Garcetti was employed
         by and working on behalf of the Office of Los Angeles Mayor. He
         resides within the jurisdiction of the State of California. In his capacity
         as Los Angeles City Mayor, he is the official head and chief executive
         officer of Los Angeles California, United States. He is the head officer
         of all counties and cities under the jurisdiction in accordance with the
         Constitution of California. Defendant Garcetti is sued in his individual
-.
r�...J
     .
         and official capacity.

         (9. At all times relevant herein, Defendant Gavin Newsom was
         employed by and working on behalf of the State of California
         Governor, and resides within the jurisdiction of the State of California.
                          !                                           l
         In his capacity as Califor�ia Governor, he is the chief execUJtive of    \


                                       Exhibit 7 - Page 51
      Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 5 of 24 Page ID #:59
      government in California. Defendant Newsom is sued in his individual
      and official capacity.

      (10. Plaintiff is informed and believes, thereon alleges that several
      individuals 'unknown' but described as '�DOES 1-i0" participated in
      their individual and official capacity. A continuous manner and
      practices did violate the Plaintiff's civil rights. In re RANDALL
      BERNARD ALLEN v. DETECTIVE THOMAS SMALL; DETECTIVE
      LUIS CARRANZA; AND DOES 1-10 INCLUSIVE( case
      #2:16-cv-00396), filed on 1/19/16, DOES 1-10 were police officers,
      deputy district attorneys, or district attorney investigators. They were
      at all relevant times acting in the course and scope of their
      employment and agency. DOES were in some manner responsible for
      the acts of omission. Plaintiff did petition the courts to amend the
      Complaint to allege such names and responsibilities when that
      information was ascertained. That information was never divulged.
      Plaintiff was informed and believes and thereon alleges that the
      aforementioned were informed of violations and continued to commit a
      continuous pattern of misconduct and deliberate indifference.



                              GENERAL ALLEGATIONS

      (11. Plaintiff is informed and believes, and thereon alleges, that, at all
      times herein mentioned, each of the Defendants was the agent and/or
      employee and/or co-conspirator of each of the remaining Defendants,
      and in doing the things hereinafter alleged, was acting within the
      scope of such agency, employment and/or conspiracy, and with the
      permission and consent of other co-Defendants.

      (12. Each paragraph of this complaint is expressly incorporated into
I�)   each cause of action which is a part of this Complaint.

      (13. The acts and omissions of all Defendants were engaged in
      malici9usly, callously, oppressively, wantanly, reck essly, and with
                                                          l
      deliberate indiff�rence to the rights of Plaintiff.            I


                                   Exhibit 7 - Page 52
          Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 6 of 24 Page ID #:60

                           FACTUAL ALLEGATIONS
           (14. The Plaintiff Randall Bernard Allen was arrested in 2014
           for a burglary and homicide cold case that occurred in 2003
           (11 yrs old).

           (15. As part of their investigation LAPD Detective Thomas
           Small serial number 24086, and LAPD Detective Luis
           Carranza serial number 32525, interviewed Plaintiff as a
           suspect. The interview was recorded and the Plaintiff had no
           viable facts that would substantiate probable cause to be
           implicated but was arrested and charged for said allegations.
           Since the Plaintiff is a single father and had full custody of
           his 11-year-old son Davon Randy Allen when the arrest
           occurred child was made a ward of the court and placed in
           foster care.

           (16. Plaintiff spent 13 months in the Los Angeles County
           Men's Central jail and was acquitted on all charges in jury
           trial on June 17, 2015. Plaintiff did regain full custody of his
           son, some 2 years later, on March 16, 2017. He spent a total
           of 3 years in foster care.

           (17. For filing purposes, Detective Thomas Small did
           misrepresent Plaintiff's statements to the District Attorney's
           Office, stating that Plaintiff was "adamant" about statements
           made. Coupled with his partial palm print inside the home,
           Detectives established probable cause for arrest. There were
(!)        24 different person's fingerprints inside the victim's
()0

           apartment, which was ramsacked.


f'.,._)
           (18. Plaintiff did suffer extreme physical and emotional
(!)
           distress awaiting jury trial. Plaintiff suffers from Crohn's
           Disease, that requires a strict diet, did not know where his
           son was since none of his family members would get the
           child out of foster care, and if found �uilty on the false
           charges, would likely serve a life sentence in custody.

                                       Exhibit 7 - Page 53
Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 7 of 24 Page ID #:61
(19. During civil litigation for malicious prosecution, false
evidence and failure to disclose exculpatory evidence,
additional Defendants were included in the complaint listed
as "DOES 1-10 INCLUSIVE".

(20. Plaintiff is informed and believes and thereon alleges
that Defendants sued as "DOES 1-10 INCLUSIVE" were
police officers, deputy district attorneys, or district attorney's
investigators, as stated in the claim. At all relevant times they
were acting in the scope of their employment and agency.
Each Defendant was the agent of the other.

(21. Plaintiff alleges that each of the Defendants named as
"DOES" was in some manner responsible for the acts and
omissions alleged, and Plaintiff did ask leave of the United
States District Court Central Division, to amend the
complaint to alleged such names and responsibility when
that information was ascertained.

(22. Such information was ascertained and discussed by
attorney Ronald Kaye, KMBL Law and Magistrate Gail
Standish and Magistrate Beverly Reid O'Connell(RIP). This
information was not provided to the Plaintiff.

(23. It was also discovered and contained in confidential
police records that Plaintiff Randall Allen was experimented
on without his "Informed Consent" with a medical device.
This device is implanted, wireless and uses his unique
resonance frequency(the brains fingerprint), obtained by an
EEG scan. It was then calibrated into a cray computer and
system that can transmit using low frequency or radio
frequency, directly to the device. These methods and
systems are commonly used in Electronic Warfare by the
U.S.Military.




                               Exhibit 7 - Page 54
            Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 8 of 24 Page ID #:62
            (24.There are many system components and systems can
            be coupled with others like Remote Neural Monitoring and/or
            satellite systems.

            (25. Elon Musk is releasing a Brain-To-Computer(BCI)
            system in 2021 called "Neuralink". Elon Musk and 8 different
            companies, one being Emotiv that had a demonstration in
            Northern California when the Plaintiff was in
            Soledad(Correctional Training Facility) in Northern California.
             There is another company, NeuroVigil that is testing a
            similar system and device called "iBrain" which is for use in
            government institutions for research purposes only.
             These systems are made to connect human beings and
            their brains, directly to computers. This being inconsistent
            with what the military is funded to research, weaponry, not
            medical devices.

            (26. Informed consent is a requirement with all biomedical
            research, studies, and experimentation on human subjects
            as stated one of the three principles in The Belmont Report.
            The capabilities of these devices, being in the
            electromagnetic spectrum with wireless connectivity and
            satellite compatibility, qualifies these systems and devices
            under "H.R.2977, The Space Preservation Act of 2001".

            (27. In the second mediation (3/16/17), ordered because the
            Detectives did not show up for the first, Magistrate Standish
(I)
            made comments in front of the Plaintiff, his son Davon R.
,::;;r-.)

 .....
I'•••)
            Allen, Ronald Kaye Esq., and his understudy Kevin LaHue
..i:::..
            stating that "they thought that you were a thug, and you
            know how these government programs are, plus everyone
            has a crazy ex-girlfriend."

            (28. These statements were made in regards to Adriana M.
            Tesic and Jacqueline J. Zavala, tpat divulged this information
            contained within confidential polide files. Someone

                                       Exhibit 7 - Page 55
Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 9 of 24 Page ID #:63
associated with the Plaintiff was contacted by a correctional
officer from Soledad CTF, a Mr. Castro, that also contacted
Rasheda R. Henry ex-girlfriend of the Plaintiff's at the time
when at Soledad CTF.

(29. The initial confrontation with correctional officers began
with Robinson from Delano Reception Center(NKSP), that
was interviewed by Internal Affairs. After that incident officers
began harassing and telling lies to inmates to try and get the
Plaintiff attacked by spreading a homosexual rumor.

(30. When attorney Ronald Kaye contacted CDCR for the
Plaintiff's G.E.D. certificate, the scores had been changed in
the system to show that the test was incomplete. He had to
call Sacramento to get the original scores from the archives
that showed a completed test, a completion certificate, and a
picture of the Plaintiff with others that completed the test, in
cap and gown for the certificate ceremony. There is also a
complaint (602) in the CDCR Appeals Coordinators archives
for the Plaintiff's funds($400.00), credited back to his
account that Rasheda Henry sent to Delano Reception
Center that was not transferred from Soledad(CTF) to
California Correctional Institution, Tehachapi. An officer went
into the computer system and deleted the funds from the
account. The letter, envelope stamped with the amount on
the front, and the deposit receipt was provided as proof for
the appeal. Information was entered into the police computer
system to create problems for the Plaintiff that has followed
him for years, without his knowledge.

(31. An online business was created with the capabilities of
this technology, while simultaneously used to torment the
Plaintiff, which is why ex-girlfriends were used and the
Plaintiff was being slandered with claims of homosexuality.
This information was als9 brought to the attention of Deputy
District Attorney Tina Hooks during one of the Plaintiff's

                            Exhibit 7 - Page 56
Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 10 of 24 Page ID #:64
 criminal court proceedings in November 2015. Someone
 came into the courtroom and showed her a video on their
 cell phone, one in which the Plaintiff has never made or gave
 consent to have made. This was a deep fake video.



 (32. Plaintiff was enrolled in a surveillance program for
 monitoring, LAPD Operation Laser Program amongst other
 government programs, for retaliation purposes but also to
 ensure that he would not be successful with getting agencies
 t_o investigate this matter. All his electronic devices were
 illegally intruded upon and he has filed police reports and
 disputes with several cell phone carriers. During civil
 litigation, electronic devices were intruded upon, including
 conversations with legal representation. When the Plaintiff
 did discuss this with Ronald Kaye, he stated," the detectives
 are trying to see if you are involved in criminal activity to get
 your case dismissed." This did continue when the settlement
 was reached and the Plaintiff and his minor son relocated to
 the State of Tennessee. Everyone that the Plaintiff did
 contact, was also contacted by law enforcement agents,
 including law enforcement officers in the State of
 Tennessee. Every school that the Plaintiff's child attended,
 and every therapist that was providing therapy to Davon R.
 Allen for being traumatized, was contacted and the Plaintiff
 was slandered. Every area that the Plaintiff did relocate to, in
 an attempt to evade harassment and slander, neighbors
 were contacted and told that the Plaintiff is a gang member,
 a homosexual, a child molester, and a racist.

 (33. There were many complaints filed in the State of
 Tennessee, one in regards to AT&T being contacted by a
 Los Angeles law enforcement agent and provided the
 Plaintiff's phone information but did not have a warrant.
 Plaintiff has bee� in arbitration twice with AT&T and currently
 with Verizon as �e discovered that there are several peers

                             Exhibit 7 - Page 57
Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 11 of 24 Page ID #:65
 connecting to his phone network, by way of his personal
 ASN(cellphone connection). This was done before by
 Jacqueline J, Zavala, and Adriana M.Tesic when they
 included phone information into a network and provided the
 information to the public to use up the Plaintiff's data. People
 would get into the vicinity of the Plaintiff and access the wifi
 and data of his private cell phone, which caused his Verizon
 phone bill to have a balance of over $800.00. In the
 apartment that he had in Los Angeles, his personal
 information was provided to all the tenants living in the
 apartment building and they were all advised to get a
 landline phone in his name in their apartments. All the
 names and phone numbers showed up on the Plaintiff's
 credit report as unpaid debts.

 (34. Darlene A.Kemp administering the Plaintiff's special
 needs trust account was not paying the AT&T bundle service
 and cell phone bill which caused a huge debt also. There
 was a distribution request form sent in by the Plaintiff each
 month to have the bills paid, but they went unpaid until
 services were suspended, on more than one occasion. The
 account information and bill summary is required with each
 distribution request form submitted for a bill to be paid. The
 phone ended up once again being included in a network that
 allowed others to use Plaintiff's wifi and data usage. These
 individuals would only know each other from illegally
 intruding on the Plaintiff's private cell phone since everyone
 that the Plaintiff contacts, is called and he is slandered to
 create a bias for the purpose of harassment, and
 orchestrated financial ruin.

 (35. He was forced to put a freeze on his credit because of
 identity theft. Plaintiff was unaware of the broad capabilities
 of the STINGRAY DEVICES from the Federal Bureau of
 Investigations that most local law enforcement age11cies
 have now been afforded. These devices impersonate cell


                             Exhibit 7 - Page 58
Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 12 of 24 Page ID #:66
 phone tower network connections and capture the phone's
 data, call logs, text messag'-ls, and conversations. LAPD did
 put out a statement in regards to cell phone intrusion to
 curve criminal activity but expressed that a warrant
 absolutely must be obtained. The StingRay device has been
 used by law enforcement agencies to avoid going through
 the process of obtaining a warrant. The Plaintiff could not
 have been eligible for the Operation Laser Program because
 he did not reside in Los Angeles county Hot Spots or
 California for that matter. The program was dismantled.

 (36. Prior to the false arrest, while Plaintiff was living at 2750
 ½ Alsace Avenue taking care of his mother that was
 confined to a wheelchair and suffering from
 Stomach/Intestinal Cancer, Davon Allen was attending
 Cienega Elementary School. He was called into the office
 with LAPD officers present and the principal asked the minor
 if father was touching him inappropriately. Minor said no, my
 dad takes good care of me. Plaintiff was called up to the
 school and told that they received a call about negligence in
 the home and inappropriate behavior towards the minor.
 Plaintiff explained that the school has a copy of the court
 restraining order against his ex-girlfriend Adriana M. Tesic,
 on file. Also that she was being directed by Jacqueline J.
 Zavala and his sister Robin R. Cole that was provided
 fraudulent information but was aware of what was being
 done to the Plaintiff. He explained that these individuals
 have some sort of ties with law enforcement agents and that
 Mrs. Tesic admitted to the Plaintiff, that she was being forced
 to do everything that she is doing to the Plaintiff.

 (37. Plaintiff was told anonymously that his family received a
 federal grant under false/fraudulent pretenses for the illegal
 experimentation and kept all the proceeds without telling
 him. Plaintiff was/is being monitored and every electronic
 device illegally intruded upon, including this laptop, for the

                             Exhibit 7 - Page 59
        Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 13 of 24 Page ID #:67
        pµrpose of Obstruction of Justice and to deter legal
        representation. A smear campaign was orchestrated to
        discredit the Plaintiff since he began filing more formal
        complaints .




.....




                                    Exhibit 7 - Page 60
Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 14 of 24 Page ID #:68

            PARTICIPATION, STATE OF MIND AND DAMAGES

  (38. Each of the Defendants named acted without authorization of law
  and went beyond all bounds of decency.

  (39. Each Defendant participated in the violations alleged herein, was
  part of directing the violations alleged herein, or knew that said
  violations alleged herein occurred and failed to act to prevent or put
  an end to such violations. By doing so, allowed a continuous course
  of conduct.

  (40. Each Defendant ratified, approved, or acquiesced in the
  violations alleged herein. As joint actors with joint obligations, each
  Defendant was and is responsible for the failures and omissions of
  the other.

  (41. Each Defendant acted individually and in concert with the other
  Defendants and others not named in violating Plaintiff's rights.

  (42. Each Defendant acted with deliberate indifference to or, reckless
  disregard for, an accused's rights to be free from privacy rights
  violations of reasonable expectation and human biomedical and
  behavioral research, study(s), and experimentation without informed
  consent.

  (43. As a direct and proximate result of the aforementioned acts,
  omissions, and decisions of the Defendants, Plaintiff has suffered
  great mental and physical pain, suffering, anguish, fright,
  nervousness, anxiety, shock, humiliation, indignity, embarrassment,
  harm to reputation, apprehension, loss of earnings and loss of
  financial stability which has caused Plaintiff to sustain damages in a
  sum to be determined at trial.

  (44. The aforementioned acts of the Defendants, and each of them,
  was willful, wanton, malicious, oppressive, in bad faith and done with
  reckless disregard or with deliberate indifference to the constitutional

                             Exhibit 7 - Page 61
       Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 15 of 24 Page ID #:69

         rights of the Plaintiff, entitling Plaintiff to exemplary and punitive
         damages from the Defendants in an amount to be proven at the trial
         of this matter, but also injunctive relief.

         (45. As a direct and proximate result of the above-described acts and
         omissions of Defendants, but not limited to the Los Angeles Police
         Department's Operation Laser Program, Plaintiff was forced into
         self-representation "propria persona," to institute and prosecute the
         within action so that he might vindicate the loss and impairment of his
         rights. Intrusion on all personal registered electronic devices due to
         covert surveillance and monitoring for the purpose of predictive
         policing tactics used out of context and defamation to obstruct justice,
         the Plaintiff has been unable to retain legal representation. The
         smear campaign was/is an attempt to discredit the Plaintiff.

         (46. Plaintiff requests payment by Defendants of a reasonable sum
         for attorney's fees pursuant to 42 U.S.C. § 1988. Plaintiff suffers from
         Crohn's Disease, severe nerve damage, and is raising his minor child
         by himself, but had to dedicate himself to the vindication and
         protection of his civil rights as well as the integrity of his human rights.

                             FIRST CLAIM FOR RELIEF
         DEPRIVATION OF CIVIL RIGHTS- 42 U.S.C.§ 1983-THE RIGHT
         TO PRIVACY VIOLATIONS(Against all named Defendants). TITLE
         18 U.S.C., Section 241- Conspiracy Against Rights and 18 U.S.C.,
         Section 242-Deprivation of Rights Under Color of Law.

         (47. Plaintiff realleges all the foregoing paragraphs, as well as any
         subsequent paragraphs contained in the complaint as if fully set forth
         herein.
(.:)




         (48. Defendants while acting under the color of law, as agents,
         civilian agents, City and County of Los Angeles employees, and The
         State of California administration or officials, deprived Plaintiff of his
         civil rights by violating his rights under the Fourth Amendment to be
         free from unreasonable search and seizures. Someone should have

                                     Exhibit 7 - Page 62
Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 16 of 24 Page ID #:70

  concluded that the Plaintiff's constitutional rights should have been
  invoked. There was no probable cause to believe that the Plaintiff
  was involved in any criminal activity because he was under
  surveillance and monitoring. It was known for a fact that he was not
  involved in any criminal activity, or a warrant would have been issued
  for arrest.

  (49. Plaintiff was entered into a chronic offender law enforcement
  program, being labeled as therefore considered an active gang
  member. Plaintiff has been arrested and has never been charged
  with any gang allegations or enhancements, has no gang-affiliated
  tattoos, or has never divulged to anyone that he is an active or
  non-active gang member because he is not and never has been.
  Each defendant co-conspired with one another to discriminate,
  showing a bias, even though the Plaintiff had not been in any trouble
  for years, and the time frame when he was convicted of any
  violations, was space out over several years.

  (50. As a direct and approximate result of the aforesaid acts, illegal
  surveillance, intrusion on every electronic device, the Plaintiff was
  slandered to every business, school, attorney, etc., in an attempt to
  obstruct justice and to deter responsibility for illegal experimentation.
  These acts were carried out with malicious intent and have caused
  the Plaintiff great hardship. The Plaintiff has suffered while living with
  a chronic ailment that comes out of remission due to worry and
  stressful situations. He has suffered great mental, emotional and
  physical pain, anguish, fright, nervousness, shock, humiliation,
  indignity, embarrassment, harm to reputation, apprehension, loss of
  earnings and loss of financial stability, which has caused the Plaintiff
  to sustain damages in a sum to be determined at trial.

                SECOND CLAIM FOR RELIEF
         DEPRIVATION OF CIVIL RIGHTS--42U.S.C.§1983
         ILLEGAL EXPERIMENTATION; H.R.2977 SPACE
                 PRESERVATION ACT of 2001


                              Exhibit 7 - Page 63
Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 17 of 24 Page ID #:71

  (51. The Plaintiff realleges all the foregoing paragraphs, as well as
  any subsequent paragraphs contained in the complaint as if fully set
  forth herein.

  (52. All Defendants alleged, while acting under the color of law,
  deprived Plaintiff of his civil rights, more particularly, under The
  Fourth Amendment to be free and secure in his persons, houses,
  papers, and effects against unreasonable searches and seizures.
  Human rights that are inherent to all human beings were violated,
  including the right to liberty, freedom from slavery, and torture. The
  Belmont Report created by the National Commission for the
  Protection of Human Subjects of Biomedical and Behavioral
  Research, states unequivocally, Informed Consent is must from the
  ethical principle, basic human rights principle, as well a legal
  standpoint. Informed consent is the process in which a patient learns
  about and understands the purpose, benefit, and potential immediate
  and/or future risk of any medical procedure, research trials or studies,
  and then 'Agrees' to receive the treatment or participate. The patient
  has the freedom and right, to decide what should or should not
  happen to his body, as well as to gather information before
  undergoing any medical procedure. No one, including physicians,
  have the right to force a patient to act in a particular way, forcibly
  touch, enroll or treat another person without permission, which
  constitutes battery and or physical assault.

  (53. Plaintiff Randall Allen was never afforded the opportunity to give
  expressed, or informed consent. He was never educated on the
  particular health risk involved, especially since he has a chronic
  ailment. There was never a licensed medical physician that provided
  any information pertaining to a medical procedure that warranted
  medical device implantation of any kind to sustain life or for any other
  reason. The three basic ethical principles to The Belmont Report: a.
  Respect for Persons, individuals should be treated as autonomous
  agents, a person capable of deliberation about personal goals and of
  acting under the direction of such deliberation. b. Beneficence,
  persons are treated in an ethical manner not only by respecting their

                             Exhibit 7 - Page 64
            Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 18 of 24 Page ID #:72

              decision and protecting them from harm but also making effort to
              secure their well-being (1)Do not harm and (2) maximize possible
              benefits and minimize possible harm. c.Justice, who should receive
              the benefits of research and bear its burdens. This is the sense of
              "fairness in distribution" or to which is entitled or denied without good
              reason or imposed unduly.

              (54. Defendants acting under the color of law, and administrations
              were informed on several occasions about these violations, and acted
              with deliberate indifference, even though documentation is contained
              in confidential police and medical records, and a previous civil
              attorney discussed this issue with a Federal Judge.

              (55. Informed consent was never acquired, but law enforcement
              agents divulged this information contained in confidential police files
              to civilians, and those civilians posted this information on social
              media causing a devastating effect on not only the Plaintiff's life but
              his minor child that he is raising by himself. Slander increased after
              the Plaintiff returned to California, and spoke on two separate
              occasions at The Police Commissioner Board meetings on January
              14, 2020(receiving a business card from Mr. Arevalo Office of
              Inspector General and from Sergeant Leonid A.Tsap, LAPD to rectify
              Plaintiff's issues). Both were called on more than one occasion for
              relief from being stalked and electronic devices being used to inflict
              harm. The second appearance on January 21, 2020, held at 100 W.
              First Street in Downtown Los Angeles. On March 3, 2020, the Plaintiff
              addressed being followed and harassed since speaking at previous
              meetings, and his cellphone being illegally intruded upon with the
              intent of intimidation and discrediting him to potential legal
 ·-�
              representatives.
1:::3'.:)


              (56. The Plaintiff has purchased several cell phones from several
              different carriers and every phone has been intruded upon with
              officers, or civilian agents contacting attorneys, as well as apartment
              managers and the Plaintiff has been slandered with being an active
              gang member and involved in criminal activity. Agents and acting

                                         Exhibit 7 - Page 65
            Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 19 of 24 Page ID #:73

              civilian agents knowingly providing misinformation and or otherwise
              bad faith conduct, that was instrumental in causing undue hardship
              and denial of liberty. The hardships are then being displayed on the
              internet or to every individual that the Plaintiff is associated with. A
              play-by-play of the malicious behavior as a direct result of the
              technology illegal used on the Plaintiff, this for unfair business
              practices. The Plaintiff's cellphone number(s) and original ASN
              number, has been peered as if belonging to a private entities network
              and included with several large corporations. This highly illegal and
              unethical for a private individual line. Data is being provided by the
              illegal intrusion and these corporations have established an unknown
              interest in the Plaintiff as if a corporation himself without his
              authorization.

              (57. The U.S. Department of Health and Human Services(HHS),
              Office for Human Research Protections(OHRP), 45 CFR part 46,
              subpart A. Most research involving prisoners and some children, is
              prohibited. Research involving "Benign Behavioral lntervention(BBI),
              a category of IRS review and research interactions with adult
              participants are deemed "harmless," collection of information from
              adults must be with their approval or agreement. To be exempt, no
              Non-Exempt activities can be involved. Research that includes both
              exempt and non-exempt activities is not exempt.

              Exemption3- 45CFR 46.104(d)(3):
              (i) Research involving benign behavioral interventions in conjunction
              with the collection of information from an adult subject through verbal
0
o:::i         or written response(including data entry) or audiovisual recording if
              the subject prospectively agrees to the intervention and information
 -�
l'•.._l       collection and at least one of the following criteria are met:
I'•.....)
              (A)The information obtained is recorded by the investigator in such a
              manner that the identity of the human subjects cannot readily be
              ascertained, directly or through identifiers linked to the subjects;
              (B)Any disclosure of the human subjects' response outside the
              research would not reasonably place the subjects at risk of criminal or


                                         Exhibit 7 - Page 66
          Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 20 of 24 Page ID #:74

            civil liability or be damaging to the subjects' financial standing,
            employability, educational advancement, or reputation: or
            (C)The information obtained is recorded by the investigator in such a
            manner that the identity of the human subjects can readily be
            ascertained, directly or through identifiers linked to the subjects, and
            an IRB conducts a limited IRB review to make the determination
            required by §_.111 (a)(7).
            (ii) For the purpose of this provision, benign behavioral interventions
            are brief in duration, harmless, painless, not physically invasive, not
            likely to have a significant adverse lasting impact on the subjects, and
            the investigator has no reason to think the subjects will find the
            interventions offensive or embarrassing. Provided all such criteria are
            met, examples of such benign interventions would include having the
            subjects play an online game, having them solve puzzles under
            various noise conditions, or having them decide how to allocate a
            nominal amount of received cash between themselves and someone
            else.
            (iii) If the research involves "deceiving" the subjects regarding the
            nature or purpose of the research, this _exemption 'is not applicable
            unless the subject authorizes' the deception through a prospective
            agreement to participate in research in circumstances in which the
            subject is Informed that he or she will be unaware of or misled
            regarding the nature or purposes of the research.
            Exemption #3 is intended for research studies that involve "benign
            behavioral interventions"(to which participants must prospectively
            Agree) combined with the collection of information from adult subjects
            through verbal or written responses including data entry, or through
            audiovisual recording.
r••.,.J
J:::�.
            A behavioral intervention involves the performance of a cognitive,
            intellectual, educational, or behavioral task; or the manipulation of the
            subject's physical, sensory, social, or emotional environment.
            Because medical interventions are not behavioral interventions,
            studies that include medical tests, medical procedures, and/or the
            use of Medical Devices are Not Eligible for Exemption under category
            #3.

                                       Exhibit 7 - Page 67
           Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 21 of 24 Page ID #:75



             (58. The above acts and omissions, while carried out under the color
             of law, have no justification or excuse in law and instead constitute a
             gross abuse of power and government authority. In the pursuit of
             protecting the people and preserving civil order, these violations were
             fundamentally unfair, arbitrary, oppressive, and activity that is
             unrelated to governmental functionality. The Plaintiff has a liberty
             interest in being free from abusive governmental actions and in being
             accorded procedural and substantive due process of law. These
             rights and privileges are secured by Plaintiff by the provisions of the
             Fourth Amendment and Due Process Clause of the Fourth
             Amendment to the United States Constitution and by 42U.S.§ 1983.
             All these interests were implicated by the Defendants, which
             proximately caused the injuries and damages to Plaintiff, as herein
             alleged.

             (59. Over a period of several years, innovative general and medical
             technology have advanced tremendously. There has been many U.S.
             patents approved in direct association with radio frequency, micro
             and nanochips, neural, auditory, optical, as well as the brain and the
             functionality of. Here are just a few patented devices:
             a).1998-2000(US6011991A), Communication System & Method
             Including Brain Wave Analysis and/or Use of Brain Activity(Remote
             Viewing).
             b).1991-1994(US5356368), Method of and Apparatus for the Inducing
             Desired States of Consciousness (EEG/FFR Waveforms by
             Broadcast).
()::i
             c).1974-1976(US3951134), Apparatus & Method for Remotely
 ·-�
1,,._'.t     Monitoring and Altering Brain Waves (Radio
             Frequency/Electromagnetic Waves).
             d).1986-1988(US4717343), Method od Changing a Person's
             Behavior (Subconscious Brainwash).
             e).1990-1992(US6470214), Method & Device for Implementing Radio
             Frequency Hearing Effect (Microwave Hearing, to Brain).




                                       Exhibit 7 - Page 68
        Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 22 of 24 Page ID #:76

          f).1971-1973(US3712292), Method of & Apparatus for Producing
          Swept Frequency Modulated Audio Signal Patterns for Inducing
          Sleep (Brain Frequencies Broadcast).
          g).1989-1992(US5159703), Silent Subliminal Presentation System
          aka Silent Sound-Microwave.
          h).1999-2001(US2012045659A1) System & Method for Stimulation of
          Neuronal Activity.

          Over the past few decades, there have been great technological
          advancements in these fields, as well as improvements to these
          devices. We are in the year 2020, there is no need to talk about the
          future, we are there and living it.

                           THIRD CLAIM FOR RELIEF
                 DEPRIVATION OF CIVIL RIGHTS- 42 U.S.C. § 1983-
                          RACKETEERING(Against all Defendants)
          1994 U.S.Code Title 18- Crimes & Criminal Procedure Part I- Crimes
          Chapter 96- Racketeering Influenced & Corrupt Organizations,
          Section § 1962.

          (60. Plaintiff realleges all the foregoing paragraphs, as well as any
          subsequent paragraphs contained in the complaint as if fully set forth
          herein.

          (61. All Defendants, while acting under the color of law, deprived
          Plaintiff of his civil rights by violating his right to liberty, to be free from
          cruel and unusual punishment, and his human rights to be free from
C.o       trafficking (the process of trapping and exploiting a person, through
          violence, deception, or coercion, for financial or personal gain). Fraud
-�.
t·-.)     was committed and a Federal grant was received, but also the
(2)
          defrauding of the public for profits.

                          FOURTH CLAIM FOR RELIEF
                 DEPRIVATION OF CIVIL RIGHTS- 42 U.S.C. § 1983-
                    DEFAMATION(SLANDER and LIBEL), CALIFORNIA
                           CIVIL SECTION §44; 45-46.

                                        Exhibit 7 - Page 69
            Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 23 of 24 Page ID #:77

              (62. The Plaintiff was defamed verbally and through social media with
              the intention of inflicting emotional distress. His reputation of being a
              long reformed, good single parent, that maintains his household and
              affairs adaquetely has been ruined. This was to prevent prospering
              economically, and to destroy relationships with individuals held for
              many years. Isolation was intended to cause despair leading to self
              termination. Defamation has destroyed Plaintiff's home-based small
              business, but also caused the Plaintiff's special needs trust
              administrator to disregard fiduciary responsibilities. Crohn's Disease
              requires a strict diet and Plaintiff has been unable to secure an
              apartment to prepair meals and obtain required rest which has
              caused stress levels to be extreme and disease to come out of
              remission. Plaintiff has lost excessive weight, and minor child suffers
              from depression and anxiety. This has been an outrageous pattern of
              conduct that has never stopped. Plaintiff in mediation did make
              statements to Magistrate Standish, that these individuals will be more
              highly motivated to continue crimes against himself and his child after
              the settlement. Plaintiff was advised by Ronald Kaye to relocate out
              of California. Innovative technology has afforded the capabilities to be
              GPS tracked worldwide.




 -�-
1'•,.. ,l
(.2)
I'·�,.)




                                         Exhibit 7 - Page 70
       Case 2:20-cv-09421-DMG-SP Document 1-7 Filed 10/14/20 Page 24 of 24 Page ID #:78
,, .                            PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, Randall Bernard Allen, request relief
         on his own behalf as follows, and according to proof, against
         each Defendant:
            1. Mandatory Injunction, as it stands to all medical,
               biomedical, and behavioral but not limited to,
               experimentation, any/all foreign implants, research,
               studies, and test; also watchlist or any law
               enforcement surveillance programs.
            2. General and compensatory damages in an amount
               according to proof;
            3. Special damages in an amount according to proof;
            4. Exemplary and punitive damages against each
               Defendant, in an amount according to proof;
            5. A declaration that the acts and/or omissions of each
               Defendant violated Plaintiff's rights under the United
               States Constitution;
            6. Cost of suit, including attorney's fees, under 42
               U.S.C.§ 1988 and whatever other provisions of law
               may be applicable; and,
            7. Such other relief as may be warranted or as is just and
               proper.

                                               Respectfully submitted,
                                             Randall Bernard Allen,
                                             In Propria Persona.

         DATED: August      , 2020

         JURY DEMAND
         Trial by jury of all issues is demanded.




                                     Exhibit 7 - Page 71
